I dissent from that portion of the opinion of the majority which controverts the principle laid down in Quintana's case. Neither do I believe that because the court submits only one count in the indictment and a new trial is granted, this necessitates the finding of a new indictment before defendant can be tried *Page 107 
upon other and different counts than upon the first trial. The counts of the indictment are mere pleadings. The State can rely upon one count in the first trial, and upon a subsequent trial on the other counts.